Citation Nr: 0402304	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-06 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date, prior to November 4, 
2002, for the assignment of an increased rating of 70 percent 
for post-traumatic stress disorder (PTSD).

2. Entitlement to an effective date, prior to November 4, 
2002, for the assignment of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which increased the veteran's rating 
for PTSD from 30 percent disabling to 70 percent disabling 
effective November 8, 2002.  In a subsequent February 2003 
rating decision, the RO made the effective date for the 70 
percent evaluation for PTSD and a TDIU retroactive to 
November 4, 2002.

Dependent's Education Benefits were granted in an April 2003 
rating decision.  As such, the matter is no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran filed a claim for an increased rating of his 
service connected PTSD on November 8, 2002.

3.  The veteran was awarded a 70 percent disability 
evaluation for PTSD effective November 4, 2002.  

4.  The veteran's service-connected disabilities were shown 
to render him unable to secure or follow a substantially 
gainful occupation as of November 4, 2002, when his combined 
rating became 80 percent disabling.



CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to November 4, 
2002, for the assignment of a 70 percent disability 
evaluation for PTSD have not been met. 38 U.S.C.A. § 5110 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2003).

2.  The criteria for an effective date, prior to November 4, 
2002, for the assignment of TDIU have not been met. 
38 U.S.C.A. § 5110 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 4.3, 4.15, 4.16, 
4.18, 4.19, 4.25  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
The VCAA applies to this case as the veteran's claim was 
filed in November 2002, after the effective date for the new 
legislation.  See VAOPGCPREC 7-03.  There has been compliance 
with this law, as discussed in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
veteran.  In July 2003, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain 
information in connection with his claims.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would obtain. 

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claims and to complete 
releases for each such provider.  

Previous VCAA letters were sent in August 2001, March 2002, 
and July 2002.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In VA Form 21-4138, Statement in Support of Claim, received 
in August 2003, the veteran indicated that he had no further 
medical evidence to submit regarding the issues on appeal.  

The veteran has been accorded ample opportunity to submit 
evidence and argument and has not indicated that he has 
additional evidence to submit.  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  

Under the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  It is fairly clear that the 
veteran has had the opportunity to submit all evidence he 
feels may support his claim, and has indicated that there is 
nothing further to submit.  Pellegrini v. Principi, No. 01-
944 (U.S. Vet. App. January 13, 2004).


I.  Earlier effective date for PTSD

Historically, the RO granted entitlement to service 
connection for PTSD in an August 2002 rating decision.  A 30 
percent disabling rating was assigned, effective from July 
2000. Notice of the decision was mailed to the veteran in 
August 2002.  The veteran did not appeal and as such the 
decision became final.  See 38 U.S.C.A. § 7105(a)(c); 
38 C.F.R. §§ 20.302, 20.1103.  

The veteran filed a request for an increased rating for PTSD 
in November 2002, by submitting a letter from Dr. MC 
(initials).  In a February 2003 rating decision, the RO 
increased the veteran's rating for PTSD from 30 percent 
disabling to 70 percent disabling effective November 8, 2002.  
In a subsequent February 2003 rating decision, the RO made 
the effective date for the 70 percent evaluation for PTSD 
retroactive to November 4, 2002.  The veteran essentially 
contends that he is entitled to an effective date prior to 
November 4, 2002, for a 70 percent disability evaluation for 
PTSD.  

In the instant case, VA outpatient treatment records dated 
between 2000 and 2002 are devoid of any complaints or 
treatment referable to PTSD.  In May 2001, a mental status 
examination revealed the veteran was well developed, well 
nourished and in no acute distress.  The veteran was oriented 
times three.  His mannerism and interaction were appropriate.  
He was also noted to be a general fund of information and a 
good historian.  In November 2001, he reported that he walked 
and biked everyday.  He also indicated that he went dancing 
every week.

Private medical records from DW, RN, Platte Valley Medical 
Group, and Dr. JLS are also negative for treatment for PTSD.  
Records from the Social Security Administration indicate the 
veteran was awarded disability compensation as of July 1986 
for residuals of a cervical disc excision and fusion, as well 
as status post four back operations.  The veteran failed to 
report for his July 2002 VA examination.  The examiner was 
requested to evaluate the veteran's PTSD.  


On November 8, 2002, the veteran submitted a psychological 
report from Dr. MC.  In this report, Dr. MC indicated that he 
had seen a decrease in the veteran's overall mental status 
from the last time he had seen him in August 2000.  The 
psychologist found that he was extremely depressed and 
anxious.  He did not have any looseness of association.  His 
speech was normal.  He did complain of being a recluse and 
suffering from nightmares.  Dr. MC diagnosed the veteran with 
chronic PTSD, Generalized Anxiety Disorder, and Depressive 
Disorder.  

He assigned a Global Assessment of Functioning Scale Score 
(GAF) of 37, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition of the 
American Psychiatric Association (DSM-IV), is indicative of 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See 38 C.F.R. 
§ 4.130.  

There is no evidence that indicates the veteran's PTSD 
warranted an increase to 70 percent disabling prior to 
November 4, 2002.  Disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The evidence delineated above does not support a finding that 
the veteran's PTSD caused occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  


In general, except as otherwise provided in paragraph (o)(2), 
increases will be effective the date of receipt of claim or 
date entitlement arose, whichever is later. See 38 C.F.R. 
§ 3.400(o).  According to 38 C.F.R. § 3.400 (o)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise it is 
the date of receipt of claim.

The earliest date it was factually ascertainable that an 
increase in the veteran's PTSD had occurred was on November 
4, 2002, the date of a psychological report from Dr. MC.  As 
this report was received on November 8, 2002, clearly within 
the one year period, the effective date of the 70 disabling 
rating is November 4, 2002, rather than the date of claim.  
Thus, the veteran's request for an earlier effective date is 
denied.  In cases such as this, where the law is dispositive, 
the claim should be denied due to a lack of legal merit. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


Earlier effective date for  TDIU

The Board has thoroughly reviewed the evidence of record and 
finds that the veteran's request for an effective date prior 
to November 4, 2002, for the award of TDIU must be denied.  
As noted above, the Board found that the November 4, 2002, 
effective date for the award of a 70 percent disabling rating 
for PTSD was correctly assigned.  

The veteran originally filed an application for a TDIU in 
August 2000.  His claim was denied in a January 2001 rating 
decision.  Notice was mailed in February 2001.  The veteran 
did not appeal and his claim became final. See 38 U.S.C.A. 
§ 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  The veteran 
filed a subsequent application for a TDIU in February 2002.  
He indicated that he had become disabled as of July 1986, but 
that he did not leave his last job because of a service-
connected disability. 


Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. See 38 C.F.R. § 
3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met. Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In the instant case, the last rating decision of record, 
prior to the February 2003 rating decision, was dated in 
August 2002.  At that time, the veteran was entitled to 
service connected benefits as follows: 30 percent for PTSD; 
20 percent for bilateral hearing loss; and 10 percent for 
tinnitus.  The veteran's combined rating from July 2000 was 
only 50 percent disabling. 38 C.F.R. § 4.25. Therefore, he 
did not meet the specific objective percentage requirements 
of 38 C.F.R. § 4.16(a).  Further, there was no evidence of 
record that the veteran's PTSD, bilateral hearing loss, and 
tinnitus, supported a finding that the veteran was unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities. 38 C.F.R. 
§ 4.16(b).  

TDIU was granted by the RO in a February 2003 rating decision 
effective November 4, 2002.  This decision was based on a 
November 4, 2002, psychological report from Dr. MC, which 
found the veteran, was "incapable of any type of gainful 
employment based on the symptoms of his PTSD, as well as his 
Generalized Anxiety Disorder, and Depressive Order."  It was 
also in this decision that the veteran was awarded a 70 
percent evaluation for PTSD effective, November 4, 2002, 
based on the same psychological report, which brought his 
combined rating to 80 percent disabling.  

It was not until November 4, 2002, that the veteran met both 
the objective and subjective criteria for the award of a 
TDIU. 38 C.F.R. § 4.16 (a), (b). Thus, as indicated at the 
outset, the veteran's claim of entitlement to an effective 
date prior to November 4, 2002, for the award of a TDIU must 
be denied.  In cases such as this, where the law is 
dispositive, the claim should be denied due to a lack of 
legal merit. Sabonis, supra.


ORDER

Entitlement to an effective date, prior to November 4, 2002, 
for the assignment of an increased schedular rating of 70 
percent disabling for PTSD is denied.

Entitlement to an effective date, prior to November 4, 2002, 
for the award of a TDIU is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



